Citation Nr: 0614854	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-27 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1943 to 
August 1945.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied service 
connection for low back pain.  

In December 2004 the Board remanded the matter to the RO for 
the purpose of obtaining additional evidence.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  The matter was 
returned to the Board in May 2006 for final appellate 
consideration


FINDING OF FACT

The preponderance of the evidence is against the finding that 
the appellant's claimed low back disorder had its onset in 
service, or within one year of discharge from service, or is 
otherwise etiologically related to his active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in May 2002.  This notice was 
provided to the appellant prior to initial adjudication of 
the claim by the RO in September 2002.  The appellant was 
told of the requirements to establish a successful claim, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The timing and content of this 
letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  An additional VCAA letter 
was sent to the appellant in October 2003.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id..  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the claim for service connection that is 
being considered in this decision, the Board has concluded 
that the preponderance of the evidence is against the claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot.  

Records and reports from non-VA health providers have been 
obtained, including, but not limited to, the Veterans 
Memorial Medical Center (VMMC) and Dr. F.M. Abellanosa.  In 
letters dated in December 2004 and August 2005, the RO 
requested that the appellant provide clinical records from 
Dr. Abellanosa and the VMMC, respectively.  Included with 
these letters were VA Forms 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs so that VA could request the records for the 
appellant.  The record is absent for any response from the 
appellant.  

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's claim for service connection for a 
low back disorder because there is no probative evidence of 
pertinent disability in service or for approximately four 
decades following service.  Thus, while there is evidence of 
a current diagnosis of osteo-arthritis of the lumbar 
vertebrae, there is insufficient indication that this 
condition is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of any clinical record of the claimed low back 
disorder until many years post service, any opinion relating 
this claimed disorder to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2005).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim".  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Arthritis is considered by VA to be a chronic disease, and as 
such, service connection may be granted on a presumptive 
basis if evidence shows that arthritis manifested to a 
compensable degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2005).  Because the appellant was 
separated from service on August 1945, the evidence must show 
that pertinent osteo-arthritis manifested to a degree of 10 
percent by August 1946 in order for service connection to be 
granted based upon a presumptive period.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The appellant contends that he suffers from a low back 
disorder that is related to his active service.  
Specifically, he asserts that he had low back pain five 
months after service.  

There are no service medical records to support the 
appellant's claim.  On his Affidavit for Philippine Army 
Personnel dated in February 1946, he denied any wounds or 
illnesses during service.

VMMC records in December 1985 contain the earliest evidence 
that the appellant has a low back disability.  Relevant 
records consist of a radiographic report of osteoarthritic 
changes of the lumbar vertebrae.  Also of record are January 
1994 and November 2003 VMMC records that indicate an 
impression of osteoarthritis of the lumbar spine and a 
certification from Dr. E.R. Uyehara of the VMMC that the 
appellant was treated for "ostroarthritis".  Regardless, a 
grant of service connection would not be appropriate because 
there is no probative evidence linking this condition to 
service.  

At a January 2004 RO hearing, the appellant stated that he 
had been treated for his low back disorder, after he left 
service, by a practitioner described by the veteran as a 
"Moslem herbal doctor".  He also testified that he had 
first sought treatment at the VMMC, for his claimed low back 
disorder, between 1960 and 1970.  In an August 2005 letter, 
the RO requested that the appellant complete a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for VMMC records.  The record 
is absent for a completed Form 21-4142 or any reply from the 
appellant.  

The only evidence to support a nexus between the appellant's 
claimed low back disorder and service is a letter, dated in 
March 2004 from Dr. F.M. Abellanosa.  In this letter Dr. 
Abellanosa states the following:  "This is to certify that 
basing in my memory to recall way back - in February 14, 1946 
I have treated [the veteran] for an Acute Osteo - Arthritis 
of the Lumbo-Sacral Joint which he acquired while in 
service."  This letter is unaccompanied by any clinical 
records or other evidence contemporaneous with the described 
treatment.  Furthermore, in a December 2004 letter, the RO 
specifically requested treatment records from this alleged 
medical treatment.  The RO informed the appellant that either 
he could obtain the requested records or complete an enclosed 
VA Form 21-4142 Authorization and Consent to Release 
Information and the RO would request the records.  The record 
is absent for the treatment records or any response from the 
appellant.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In determining whether evidence submitted by a 
claimant is credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994);  
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990)

The letter from Dr. Abellanosa states that he is relying on 
his memory in asserting that he treated the appellant 58 
years prior to the date of the letter.  The physician 
specifies the exact date that he treated the appellant, but 
provides no supporting evidence of treatment on that date.  
Additionally, he says that the appellant acquired his lower 
back disorder in service, yet he gives no basis for this 
opinion.  The letter alleges specific facts, including the 
exact diagnosis and date of treatment, all admittedly based 
only upon the author's memory of events occurring nearly 6 
decades before the letter was written.  As such, the inherent 
characteristics of this letter weigh heavily against 
affording it any probative value.  Moreover, the appellant 
has been given every opportunity to bolster the value of this 
evidence by providing clinical supporting evidence 
contemporaneous to the events described in the letter.  Yet, 
he has not responded to the RO's request for clinical records 
or even furnished a release of information so that the RO 
could assist the appellant in obtaining the records.  

The Board affords the letter from Dr. Abellanosa no probative 
value.  The physician did not describe the extent of any 
examination of the appellant, did not explain how he arrived 
at the alleged 1946 diagnosis, and provides no supporting 
clinical data to show that the appellant's claimed back 
disorder existed at that time or how it was related to 
service.  See Claiborne v. Nicholson, 19 Vet. App. 181,186 
(2005) (physicians' opinions have little, if any, probative 
value where there is no indication that the physicians 
examined the appellant, did not describe the extent of any 
examination, and did not provide any supporting clinical data 
to show that the appellant was severely impaired).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons stated above, the Board rejects the March 2004 
letter, finding that it has no probative value in 
establishing a medical nexus between the appellant's claimed 
low back disorder and his service. 

However, the Board does afford considerable probative value 
to the complete lack of clinical evidence of treatment for 
the appellant's claimed lower back disorder during service or 
prior to 1985.  This lengthy period without treatment is 
itself evidence that the appellant's claimed low back 
disorder is not related to his service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Finally, since there is no 
probative evidence of his claimed low back disorder within 
one year of discharge from service, the provisions of 38 
C.F.R. § 3.307 and 3.309(a) are inapplicable.  

In summary, almost four decades elapsed from when the 
appellant completed his service until any clinical documents 
of record that show a diagnosis of or treatment for a low 
back disorder.  Standing in opposition to this negative 
evidence is only the unsupported assertion in Dr. 
Abellanosa's March 2004 letter that he remembers treating the 
appellant 58 years ago for osteo arthritis of the lumbo 
sacral joint acquired in service.  As this evidence carries 
no probative weight, the preponderance of the evidence is 
against a finding of service connection for the appellant's 
claimed low back disorder and his claim must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a low back disorder and that, 
therefore, the provisions of § 5107(b) are not applicable.

ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


